DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, the amended comprises subject matter (i.e., the recitations pertaining to the second plurality of sensors, the additional measurement interface and the computational process) not supported by the specification, and is therefore considered to be new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, in line 7, the claim recites that “the second plurality of sensors differing from the second plurality of sensors.” It is not clear as to how the same plurality sensors can be different from themselves. For claim interpretation and examination purposes, it is presumed that applicant intended to recite that “the second plurality of sensors differing from the first plurality of sensors.”
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 – 21 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Lewis et al. (US 2002/0197390 A1; “Lewis”).
Regarding claim 1, Lewis teaches a statistical processing system (¶¶6 – 15) for processing measurements from a group of sensors (sensor arrays; ¶43) to collectively implement high-accuracy detections of pathogens (¶43), substances (¶43), and/or biomarkers (¶103), the system comprising:

at least one measurement interface for receiving measurements from a second plurality of sensors, the second plurality of sensors differing from the first plurality of sensors (¶72);
at least one computational process for acting on a second plurality of measurements from the first plurality of sensors to produce at last first processed measurement data (¶¶83 – 90);
at least one classifier acting on the at last first processed measurement data, the classifying producing an outcome (¶¶83 – 90); and
at least one output interface for providing an output responsive to the second plurality of measurements (¶¶83 – 90),
wherein the statistical processing system is configured to provide high-accuracy statistical detection from the second plurality of less-accurate sensors (¶¶83 – 92).
Lewis teaches that the disclosed device can comprise more than one sensor array, wherein the individual sensors in the sensor arrays can differ in their chemical composition comprising different sensing materials (e.g., ¶¶9, 56, 71 – 78, 80 and 115). Furthermore, the additional sensor arrays can include their own associated measurement interface for receiving measurements (e.g., an impedance analyzer or electrical measuring device; ¶¶72, 84 and 86). The computational process or processor would logically follow to process or act on the measurement data from the first and second plurality of sensors. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Regarding claim 2, Lewis teaches the statistical processing system of claim 1, wherein the at least one output interface provides the outcome of the at least one classifier as an output (¶¶83 – 104).
Regarding claim 3, Lewis teaches  the statistical processing system of claim 1, wherein the at least one classifier is comprised by the computational process (¶¶83 – 104).
Regarding claim 4, Lewis teaches  the statistical processing system of claim 1, wherein there are a plurality of classifiers, each providing an associated outcome, wherein each outcome is provided by the at least one output interface (¶¶83 – 104).
Regarding claim 5, Lewis teaches the statistical processing system of claim 1, wherein there are a plurality of classifiers, each providing an associated outcome, wherein at least some of the outcomes are presented to at least one logical operation, the at least one logical operation providing a logical result (¶¶83 – 104).
Regarding claim 6, Lewis teaches the statistical processing system of claim 5, wherein the at least one output interface provides the logical result of the at least one logical operation as an output (¶¶83 – 104).
Regarding claim 7, Lewis teaches the statistical processing system of claim 1, the system further configured to acquire measurement data from a removable medium apparatus for providing replaceable sensing function to an external base unit (e.g., as in micro-electro-
Regarding claim 8, Lewis teaches the statistical processing system of claim 7, wherein the isolated sensors each comprise at least one layer of a semiconducting material, wherein the semiconducting material and the selective detection material form at least a portion of each selective sensor, and wherein each selective sensor is configured to provide a variation in an electrical signal responsive to the target agent (e.g., ¶¶6 – 15).
Regarding claim 9, Lewis teaches the statistical processing system of claim 7, wherein at least two of the sensors respond to a different target (e.g., ¶¶6 – 15).
Regarding claim 10, Lewis teaches  the statistical processing system of claim 7, wherein at least two of the selective sensors comprises a different selective detection material from each other, and wherein the different selective detection materials respond to the same target (e.g., ¶¶6 – 15).
Regarding claim 11, Lewis teaches the statistical processing system of claim 7, wherein the selective sensors are of the same type (e.g., ¶¶6 – 15).
Regarding claim 12, Lewis teaches the statistical processing system of claim 7, wherein at least two of the selective sensors are of different types (e.g., ¶¶6 – 15).

Regarding claim 14, Lewis teaches the statistical processing system of claim 7, wherein the removable medium apparatus comprises at least one optical sensor (e.g., optical fiber sensors;¶¶27 and 44).
Regarding claim 15, Lewis teaches the statistical processing system of claim 7, wherein the computational process is also presented with measurements from at least one temperature sensor (e.g., ¶80).
Regarding claim 16, Lewis teaches the statistical processing system of claim 7, wherein the computational process is also presented with measurements from at least one ion sensor (e.g., ¶51).
Regarding claim 17, Lewis teaches the statistical processing system of claim 7, wherein the target comprises a biomarker (¶103).
Regarding claim 18, Lewis teaches the statistical processing system of claim 7, wherein the target comprises a chemical toxin (¶43).
Regarding claim 19, Lewis teaches the statistical processing system of claim 7 wherein at least one of the selective sensor materials comprises an antibody (¶103).
Regarding claim 20, Lewis teaches the statistical processing system of claim 7, further comprising a fluidic interface arranged for providing fluid transfer for the receiving arrangement within the base unit (e.g., as in micro-electro-mechanical or microfluidic systems; ¶44).
Regarding claim 21, Lewis teaches the statistical processing system of claim 7, wherein the substrate is attached to a second substrate so that the resulting arrangement is configured to comprise a fluid channel (e.g., as in micro-electro-mechanical or microfluidic systems; ¶44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1 – 21 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (US 2002/0197390 A1; “Lewis”).
Regarding claim 1, Lewis teaches a statistical processing system (¶¶6 – 15) for processing measurements from a group of sensors (sensor arrays; ¶43) to collectively implement high-accuracy detections of pathogens, substances, and/or biomarkers (e.g., “molecules of interest” can be various type of molecules, such as nucleic acids, antibodies, proteins, enzymes, pharmaceuticals, and organic molecules; ¶¶43 and 103), the system comprising:
at least one measurement interface for receiving measurements from a first plurality of sensors (e.g., an impedance analyzer or electrical measuring device; ¶¶72, 84 and 86);
at least one computational process for acting on a second plurality of measurements from the first plurality of sensors to produce at last first processed measurement data (e.g., a computer; figure 1C; ¶¶83 – 90);
at least one classifier acting on the at last first processed measurement data, the classifying producing an outcome (¶¶76 and 83 – 90); and
at least one output interface for providing an output responsive to the second plurality of measurements (¶¶83 – 90; e.g., a digital representation of an analyte in a fluid; ¶90),
wherein the statistical processing system is configured to provide high-accuracy statistical detection from the second plurality of less-accurate sensors (e.g., data analysis; ¶¶83 – 102, 104 – 107 and 114).

However, Lewis teaches that the disclosed device can comprise more than one sensor array, wherein the individual sensors in the sensor arrays can differ in their chemical composition comprising different sensing materials (e.g., ¶¶9, 56, 71 – 78, 80 and 115). Furthermore, the additional sensor arrays can include their own associated measurement interface for receiving measurements (e.g., an impedance analyzer or electrical measuring device; ¶¶72, 84 and 86). Using different sensor arrays can optimize the performance of the sensor apparatus (¶71). Consequently, using different sensor arrays with the disclosed apparatus would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide at least one additional measurement interface for receiving  measurements from a second plurality of sensors, wherein the second plurality of sensors differ from the first plurality of sensors. The computational process or processor would logically follow to process or act on the measurement data from the first and second plurality of sensors.

Regarding claim 3, Lewis teaches  the statistical processing system of claim 1, wherein the at least one classifier is comprised by the computational process (¶¶83 – 104).
Regarding claim 4, Lewis teaches  the statistical processing system of claim 1, wherein there are a plurality of classifiers, each providing an associated outcome, wherein each outcome is provided by the at least one output interface (¶¶83 – 104).
Regarding claim 5, Lewis teaches the statistical processing system of claim 1, wherein there are a plurality of classifiers, each providing an associated outcome, wherein at least some of the outcomes are presented to at least one logical operation, the at least one logical operation providing a logical result (¶¶83 – 104).
Regarding claim 6, Lewis teaches the statistical processing system of claim 5, wherein the at least one output interface provides the logical result of the at least one logical operation as an output (¶¶83 – 104).
Regarding claim 7, Lewis teaches the statistical processing system of claim 1, the system further configured to acquire measurement data from a removable medium apparatus for providing replaceable sensing function to an external base unit (e.g., as in micro-electro-mechanical or microfluidic systems; ¶44), the system further comprising a plurality of isolated selective sensors on the surface of a substrate (sensor arrays; ¶43), the isolated selective sensors each comprising at least one layer of a selective detection material (e.g., ¶¶6 – 15), wherein each sensor is configured to provide a variation in a detectable signal responsive to a target in a fluid analyte provided to the sensor, and wherein the removable medium apparatus 
Regarding claim 8, Lewis teaches the statistical processing system of claim 7, wherein the isolated sensors each comprise at least one layer of a semiconducting material, wherein the semiconducting material and the selective detection material form at least a portion of each selective sensor, and wherein each selective sensor is configured to provide a variation in an electrical signal responsive to the target agent (e.g., ¶¶6 – 15).
Regarding claim 9, Lewis teaches the statistical processing system of claim 7, wherein at least two of the sensors respond to a different target (e.g., ¶¶6 – 15).
Regarding claim 10, Lewis teaches the statistical processing system of claim 7, wherein at least two of the selective sensors comprises a different selective detection material from each other, and wherein the different selective detection materials respond to the same target (e.g., ¶¶6 – 15).
Regarding claim 11, Lewis teaches the statistical processing system of claim 7, wherein the selective sensors are of the same type (e.g., ¶¶6 – 15).
Regarding claim 12, Lewis teaches the statistical processing system of claim 7, wherein at least two of the selective sensors are of different types (e.g., ¶¶6 – 15).
Regarding claim 13, Lewis teaches the statistical processing system of claim 7, wherein the removable medium apparatus comprises at least one electrical sensor (e.g., ¶¶9 – 11).
Regarding claim 14, Lewis teaches the statistical processing system of claim 7, wherein the removable medium apparatus comprises at least one optical sensor (e.g., optical fiber sensors;¶¶27 and 44).

Regarding claim 16, Lewis teaches the statistical processing system of claim 7, wherein the computational process is also presented with measurements from at least one ion sensor (e.g., ¶51).
Regarding claim 17, Lewis teaches the statistical processing system of claim 7, wherein the target comprises a biomarker (¶103).
Regarding claim 18, Lewis teaches the statistical processing system of claim 7, wherein the target comprises a chemical toxin (¶43).
Regarding claim 19, Lewis teaches the statistical processing system of claim 7 wherein at least one of the selective sensor materials comprises an antibody (¶103).
Regarding claim 20, Lewis teaches the statistical processing system of claim 7, further comprising a fluidic interface arranged for providing fluid transfer for the receiving arrangement within the base unit (e.g., as in micro-electro-mechanical or microfluidic systems; ¶44).
Regarding claim 21, Lewis teaches the statistical processing system of claim 7, wherein the substrate is attached to a second substrate so that the resulting arrangement is configured to comprise a fluid channel (e.g., as in micro-electro-mechanical or microfluidic systems; ¶44).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797